American Funds Preservation PortfolioSM Summary prospectus March 27, 2012 (as supplemented June 15, 2012) ClassTicker A B C F-1 F-2 529-A 529-B 529-C 529-E 529-F-1 R-1 R-2 R-3 R-4 R-5 R-6 Before you invest, you may want to review the fund’s prospectus and statement of additional information, which contain more information about the fund and its risks. You can find the fund’s prospectus, statement of additional information and other information about the fund online at americanfunds.com/prospectus. You can also get this information at no cost by calling 800/421-4225 or by sending an email request to prospectus@americanfunds.com. The current prospectus and statement of additional information, dated March 27, 2012 (as supplemented June 15, 2012), are incorporated by reference into this summary prospectus. Investment objective The fund’s investment objective is to provide current income, consistent with preservation of capital. Fees and expenses of the fund This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for a Class A sales charge discount if you and your family invest, or agree to invest in the future, at least $25,000 in American Funds. More information about these and other discounts is available from your financial professional and in the “Sales charge reductions and waivers” section on page 50 of the prospectus and on page62 of the fund’s statement of additional information. Shareholder fees (fees paid directly from your investment) Share classes A and 529-A B and 529-B C and 529-C 529-E F-1, F-2 and 529-F-1 All R share classes Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 2.50% none none none none none Maximum deferred sales charge (load) (as a percentage of the amount redeemed) 5.00% 1.00% none none none Maximum sales charge (load) imposed on reinvested dividends none none none none none none Redemption or exchange fees none none none none none none Maximum annual account fee (529 share classes only) N/A Page 1 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Share classes A B C F-1 F-2 529-A 529-B 529-C Management fees 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees 0.25 1.00 1.00 0.25 none 0.25 1.00 1.00 Other expenses2 0.48 0.48 0.48 0.42 0.44 0.54 0.55 0.54 Acquired (underlying) fund fees and expenses2 0.31 0.31 0.31 0.31 0.31 0.31 0.31 0.31 Total annual fund operating expenses 1.14 1.89 1.89 1.08 0.85 1.20 1.96 1.95 Fee waiver and/or expense reimbursement3 0.38 0.38 0.38 0.38 0.38 0.38 0.38 0.38 Total annual fund operating expenses after fee waiver and/or expense reimbursement 0.76 1.51 1.51 0.70 0.47 0.82 1.58 1.57 529-E 529-F-1 R-1 R-2 R-3 R-4 R-5 R-6 Management fees 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and/or service (12b-1) fees 0.50 0.00 1.00 0.75 0.50 0.25 none none Other expenses2 0.49 0.54 0.40 0.54 0.45 0.40 0.38 0.35 Acquired (underlying) fund fees and expenses2 0.31 0.31 0.31 0.31 0.31 0.31 0.31 0.31 Total annual fund operating expenses 1.40 0.95 1.81 1.70 1.36 1.06 0.79 0.76 Fee waiver and/or expense reimbursement3 0.38 0.38 0.38 0.38 0.38 0.38 0.38 0.38 Total annual fund operating expenses after fee waiver and/or expense reimbursement 1.02 0.57 1.43 1.32 0.98 0.68 0.41 0.38 1 A contingent deferred sales charge of 1.00% applies on certain redemptions within one year following purchases of $1million or more made without an initial sales charge. 2 Based on estimated amounts for the current fiscal year. 3 The investment adviser is currently waiving its management fee of .10%. In addition, the investment adviser is currently reimbursing a portion of the other expenses for each share class. This waiver and reimbursement will be in effect through at least December 31, 2013, unless modified or terminated by the fund’s board. The adviser may elect at its discretion to extend, modify or terminate the reimbursement at that time. The waiver may only be modified or terminated with the approval of the fund’s board. Page 2 Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share classes 1 year 3 years A $326 $566 B 654 957 C 254 557 F-1 72 306 F-2 48 233 529-A 351 624 529-B 680 1,017 529-C 279 614 529-E 124 445 529-F-1 78 304 R-1 146 533 R-2 134 499 R-3 100 393 R-4 69 299 R-5 42 214 R-6 39 205 For the share classes listed below, you would pay the following if you did not redeem your shares: Share classes 1 year 3 years B $154 $557 C 154 557 529-B 180 617 529-C 179 614 Portfolio turnover The fund may pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s investment results. Principal investment strategies The fund will attempt to achieve its investment objective by investing in a mix of American Funds bond funds. The fund will principally invest in funds that seek current income through bond investments. When determining in which bond funds to invest, the investment adviser will predominately seek exposure to higher quality bonds (rated A- or better or A3 or better by Nationally Recognized Statistical Rating Organizations designated by the fund’s investment adviser, or unrated but determined by the fund’s investment adviser to be of equivalent quality) with intermediate to short-term durations. The fund may, however, Page 3 invest in underlying funds with exposure to lower quality, higher yielding securities rated BBB+ or below and Baa1 or below (including those rated BB+ or below and Ba1 or below) or unrated but determined by the fund’s investment adviser to be of equivalent quality, and to bonds with longer durations. The underlying funds may hold securities issued and guaranteed by the U.S. government, securities issued by federal agencies and instrumentalities and securities backed by mortgages or other assets. The investment adviser anticipates that exposure to mortgage-backed securities and asset-backed securities may help the fund generate current income. The underlying funds may also invest in the debt securities of governments, agencies, corporations and other entities domiciled outside the United States. The fund’s investment adviser seeks to create combinations of underlying funds that complement each other with a goal of achieving the fund’s investment objective of providing current income, consistent with preservation of capital. In making this determination, the fund’s investment adviser considers the historical volatility and returns of the underlying funds and how various combinations would have behaved in past market environments. Consideration is also given to, among other topics, current market conditions and the investment positions of the underlying funds. The fund’s investment adviser periodically reviews the investment strategies and asset mix of the underlying funds. The investment adviser will also consider whether overall market conditions would favor a change in the exposure of the fund to various types of bonds or geographic regions. Based on these considerations, the investment adviser may make adjustments to underlying fund holdings by adjusting the percentage of individual underlying funds within the fund, or adding or removing underlying funds. The investment adviser may also determine not to change the underlying fund allocations, particularly in response to short-term market movements, if in its opinion the combination of underlying funds is appropriate to meet the fund’s investment objective. Principal risks This section describes the principal risks associated with the fund’s principal investment strategies. You may lose money by investing in the fund. The likelihood of loss may be greater if you invest for a shorter period of time. Investors in the fund should have a long-term perspective and be able to tolerate potentially sharp declines in value. Allocation risk — Investments in the fund are subject to risks related to the investment adviser’s allocation choices. The selection of the underlying funds and the allocation of the fund’s assets could cause the fund to lose value or its results to lag relevant benchmarks or other funds with similar objectives. Fund structure — The fund invests in underlying funds and incurs expenses related to the underlying funds. In addition, investors in the fund will incur fees to pay for certain expenses related to the operations of the fund. An investor holding the underlying funds directly and in the same proportions as the fund would incur lower overall expenses but would not receive the benefit of the portfolio management and other services provided by the fund. Because the fund’s investments consist of underlying funds, the fund’s risks are directly related to the risks of the underlying funds. For this reason, it is important to understand the risks associated with investing in the underlying funds. Page 4 Market conditions — The prices of, and the income generated by, the bonds and other securities held by the underlying funds may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the underlying funds. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the underlying fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Investing in lower rated bonds — Lower rated bonds and other lower rated debt securities generally have higher rates of interest and involve greater risk of default or price declines due to changes in the issuer’s creditworthiness than those of higher quality debt securities. The market prices of these securities may fluctuate more than the prices of higher quality debt securities and may decline significantly in periods of general economic difficulty. These risks may be increased with respect to investments in bonds rated Ba1 or BB+ or below by Nationally Recognized Statistical Rating Organizations or unrated but determined by the underlying fund’s investment adviser to be of equivalent quality. Such securities are considered speculative and are sometimes referred to as “junk bonds.” The value of the underlying funds may be similarly affected. Investing in mortgage-backed and asset-backed securities — Many types of bonds and other debt securities, including mortgage-backed securities, are subject to prepayment risk as well as the risks associated with investing in debt securities in general. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the underlying fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended, thus reducing the potential for the underlying fund to invest the principal in higher yielding securities. Investing in U.S. government securities — Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. Securities issued by government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government are neither issued nor guaranteed by the U.S. government. Thinly traded securities — There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. Page 5 Management — The investment adviser to the fund and to the underlying funds actively manages each underlying fund’s investments. Consequently, the underlying funds are subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause an underlying fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. Your investment in the fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, entity or person. You should consider how this fund fits into your overall investment program. Investment results Because the fund will begin investment operations on May 18, 2012, information regarding investment results is not available as of the date of this prospectus. Management Investment adviser Capital Research and Management Company Portfolio oversight committee The Portfolio Oversight Committee works as a team to develop the allocation approach and select the underlying funds in which the fund invests. The members of the Portfolio Oversight Committee are: Investment professional/ Series title(if applicable) Investment professional experience in this fund Primary title with investment adviser Bradley J. Vogt Vice Chairman of the Board Less than 1 year (since the series’ inception) Senior Vice President – Capital Research Global Investors Alan N. Berro Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Capital World Investors Nicholas J. Grace Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Capital World Investors James B. Lovelace Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Capital Research Global Investors Wesley K.-S. Phoa Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Fixed Income, Capital Research Company John H. Smet Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Fixed Income, Capital Research and Management Company Andrew B. Suzman Senior Vice President Less than 1 year (since the series’ inception) Senior Vice President – Capital World Investors Page 6 Purchase and sale of fund shares The minimum amount to establish an account for all share classes is $250 and the minimum to add to an account is $50. For a payroll deduction retirement plan account, payroll deduction savings plan account or employer-sponsored 529 account, the minimum is $25 to establish or add to an account. If you are a retail investor, you may sell (redeem) shares through your dealer or financial adviser or by writing to American Funds Service Company at P.O. Box 6007, Indianapolis, Indiana 46206-6007; telephoning American Funds Service Company at 800/421-4225; faxing American Funds Service Company at 888/421-4351; or accessing our website at americanfunds.com. Please contact your plan administrator or recordkeeper in order to sell (redeem) shares from your retirement plan. Tax information Dividends and capital gain distributions you receive from the fund are subject to federal income taxes and may also be subject to state and local taxes, unless you are tax-exempt or your account is tax-exempt or tax-deferred. Payments to broker-dealers and other financial intermediaries If you purchase shares of the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and the fund’s distributor or its affiliates may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your individual financial adviser to recommend the fund over another investment. Ask your individual financial adviser or visit your financial intermediary’s website for more information. MFGEIP-945-0612P Litho in USA CGD/RRD/10208 Investment Company File No. 811-22656 The Capital Group Companies American Funds Capital Research and Management Capital International Capital Guardian Capital Bank and Trust THE FUND PROVIDESASPANISH TRANSLATION OF THE ABOVE SUMMARY PROSPECTUSIN CONNECTION WITH THE PUBLIC OFFERING AND SALE OF ITS SHARES. THE ENGLISH LANGUAGE SUMMARY PROSPECTUS ABOVEIS A FAIR AND ACCURATE REPRESENTATION OF THE SPANISH EQUIVALENT. /s/STEVEN I. KOSZALKA STEVEN I. KOSZALKA SECRETARY
